DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 02/09/2022 has been acknowledged and entered. Claims 19-20 have been cancelled and new claims 21-22 have been added. 

	Response to Arguments
Applicant’s arguments, filed 02/09/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. In particular, the arguments with respect to the combined etching process were deemed persuasive.

Allowable Subject Matter
Claims 1-18 and 21-22 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 and 21-22 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “performing at least one cycle of a combined etching process to etch the at least one initial work 

In example:
(i) Liu (CN 105826256 A) teaches a method for forming a semiconductor structure, comprising: providing a substrate structure, including: a substrate, including a first region and a second region, and a dielectric layer disposed on the substrate, wherein the dielectric layer in the first region includes a first gate opening, and the dielectric layer in the second region includes a second gate opening; forming a plurality of initial work function layers on bottom and sidewall surfaces of the first gate opening and bottom and sidewall surfaces of the second gate opening; and performing at least one cycle of an etching process to etch the plurality of initial work function layers formed in the first gate opening and form a work function layer in the second gate opening from the plurality of initial work function layers, wherein each cycle of the etching process includes: performing an oxidation process to the plurality of initial work function layers; and after the oxidization process, performing a main etching process on the plurality of initial work function layers to remove an exposed initial work function layer of the 
(ii) Lee et al. (U.S. Patent Pub. No. 2013/0075827) teaches a method form forming a semiconductor structure, comprising: providing a substrate structure, including: a substrate, including a first region and a second region, and a dielectric layer disposed on the substrate, wherein the dielectric layer in the first region includes a first gate opening, and the dielectric layer in the second region includes a second gate opening; forming a plurality of initial work function layers on bottom and sidewall surfaces of the first gate opening and bottom and sidewall surfaces of the second gate opening; and performing an etching process to remove the plurality of initial work function layers in the first gate opening and form a work function layer in the second gate opening, wherein the etching process includes a wet etching process using a solution of ammonia water or HCL, but fails to specifically teach the combined etching process with the specific steps as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        February 12, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894